EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Krasovec on May 17, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:
	Claim 11.  In line 5, delete “two of the Rs”, and insert ---two of the R1 or R1’-R6
or R6’---.

Claim 11.  In line 6, delete “the remaining Rs”, and insert ---the remaining R1 or
R1’-R6 or R6’---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mertens et al, U.S. Patent No. 6,057,279, discloses a liquid cleaning composition comprising 0.1-8% by weight of a sulfonate anionic surfactant, 0.5-6% of a nonionic surfactant, 0.1-6% by weight of an ethoxylated/propoxylated nonionic surfactant, 0.5-8% by weight of a short chain amphiphile, 0.25-6% by weight of magnesium sulfate heptahydrate, 0.05-2% by weight of a fatty acid, 0.05-2% by weight of a sodium salt of 6 alcohol ethoxylate surfactant having an average degree of ethoxylation of 3 to 7, and 7-12% by weight of a mixture of an amine oxide surfactant and a C12-14 alkyl ethoxylated surfactant having an average degree of ethoxylation of from about 2 to about 5, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 17, 2021